--------------------------------------------------------------------------------

MODIFICATION OF LOAN DOCUMENTS






THIS MODIFICATION OF LOAN DOCUMENTS (this "Agreement") is entered into and
effective for all purposes the 7th day of September, 2012, by and among EMERIHRT
ROANOKE LLC, a Delaware limited liability company (“Roanoke”), EMERIHRT
CREEKVIEW LLC, a Delaware limited liability company (“Creekview”), EMERICHIP
STOCKTON LLC, a Delaware limited liability company (“Stockton”), EMERIHRT
GREENSBORO LLC, a Delaware limited liability company (“Greensboro”), EMERIHRT
HARRISBURG LLC, a Delaware limited liability company (“Harrisburg”), EMERICHIP
PHOENIX LLC, a Delaware limited liability company (“Phoenix”), EMERIHRT RAVENNA
LLC, a Delaware limited liability company (“Ravenna”), PHNTUS LO JOLIET SCU LLC,
a Delaware limited liability company (“Joliet”),  EMERIHRT MEDICAL CENTER LP, a
Delaware limited partnership (“Medical Center”), (Roanoke, Creekview, Stockton,
Greensboro, Harrisburg, Phoenix, Ravenna, Joliet and Medical Center referred to
herein from time to time individually as a “Borrower” and collectively as
“Borrowers”), KEYBANK NATIONAL ASSOCIATION, a national banking association, as
administrative agent (hereinafter "Agent") and as a lender, and the other
lending institutions from time to time a party hereto (KeyBank National
Association, as a lender, and such other lending institutions are referred to
herein individually as a "Lender" and collectively as the "Lenders").  Unless
otherwise defined herein or unless the context indicates otherwise, any word
herein beginning with a capitalized letter shall have the meaning ascribed to
such word in that certain Secured Loan Agreement (as amended, the "Loan
Agreement"), dated as of October 27, 2011, among Borrowers, Agent and the
Lenders.


W I T N E S S E T H:


WHEREAS, the Lenders previously made a $112,000,000.00 secured loan (the "Loan")
to Borrowers in accordance with and subject to the terms and conditions of the
Loan Agreement; and


WHEREAS, the Loan is evidenced by the Notes, governed by the Loan Agreement and
secured by, among other things, the Mortgages; and


WHEREAS, Borrowers have now requested that Agent and the Lenders modify certain
provisions of the Loan Agreement; and


WHEREAS, Agent and the Lenders have agreed to such request, subject to the terms
and conditions of this Agreement.


NOW, THEREFORE, KNOW ALL MEN BY THESE PRESENTS, that for and in consideration of
the terms and conditions contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, Agent, the Lenders and Borrower hereby agree as follows:


ARTICLE I - AMENDMENTS


Section 1.1                                Required Payments. Pursuant to
Section 3.5(e) of the Loan Agreement, Borrowers are required on or before each
of September 1, 2012, and October 1, 2012, to make principal payments under the
Notes in the amount of $1,000,000.00 each if the aggregate outstanding balance
under the Notes equals or exceeds $35,435,000.00.  As of September 1, 2012, the
aggregate outstanding principal balance under the Notes is Forty-Five Million
Six Hundred Thousand and No/100 Dollars ($45,600,000.00).  Notwithstanding the
foregoing, Borrowers have requested that upon receipt of each of the
aforementioned

 
1

--------------------------------------------------------------------------------

 

required payments on or before the date required, Agent hold such payments in
escrow until November 1, 2012.  If, as of November 1, 2012, the aggregate
outstanding balance under the Notes is equal to or in excess of $35,435,000.00,
then Agent shall deliver the applicable monies to the Lenders for application to
the aggregate outstanding principal balance under the Notes.  If such balance is
equal to or less than $35,435,000.00 and no Event of Default then exists, Agent
shall refund $2,000,000.00, without interest, to the Borrowers.


Section 1.2                                Representations and Warranties in
Loan Agreement.  Borrowers hereby represent and warrant to Agent and the Lenders
that (i) as of the date hereof, no uncured Event of Default or event which, with
the passage of time or the giving of notice, would constitute an Event of
Default has occurred, and (ii) all representations and warranties made by
Borrower in the Loan Agreement as of the date thereof are true and correct in
all material respects as of the date hereof, as if such representations and
warranties were recited herein in their entirety.


Section 1.3                                Definition of Loan Documents.  The
term "Loan Documents," as defined in the Loan Agreement and as used in the Loan
Agreement, the Mortgages, the Notes, the other Loan Documents and herein, shall
be, and hereby is, modified to include this Agreement.  All references to the
term "Loan Documents" contained in the Loan Agreement, the Mortgages, the Notes
and the other Loan Documents are hereby modified and amended wherever necessary
to reflect such modification of such term.


ARTICLE II - MISCELLANEOUS


Section 2.1                                Conditions Precedent.  On or  prior
to the date hereof and as conditions precedent to the agreements of the Agent
and the Lenders herein set forth, Borrowers shall deliver to Agent (i) an
original fully executed counterpart of this Agreement, and (ii) evidence
satisfactory to Agent of the authority of Borrowers to enter into this
Agreement.


Section 2.2                                Payment of Fees and Expenses.  In
consideration for Agent's agreements herein set forth, Borrowers agree to pay to
Agent, upon demand, the reasonable expenses incurred by Agent in connection with
this Agreement, including without limitation, the fees of Agent's counsel.


Section 2.3                                Acknowledgment by Borrowers.  Except
as otherwise specified herein and by the other Loan Documents, the terms and
provisions of the Loan Documents are ratified and confirmed and shall remain in
full force and effect, enforceable in accordance with their terms.  Borrowers
hereby acknowledge, agree and represent that (i) each Borrower is indebted to
the Lenders pursuant to the terms of the Notes and Loan Documents as modified
hereby; and (ii) the liens, security interests and assignments created and
evidenced by the Loan Documents are, respectively, valid and subsisting liens,
security interests and assignments of the respective dignity and priority
recited in the Loan Documents.


Section 2.4                                Binding Agreement.  This Agreement
shall be binding upon, and shall inure to the benefit of, the parties,
respective heirs, representatives, successors and assigns.


Section 2.5                                Nonwaiver of Events of
Default.  Neither this Agreement nor any other document executed in connection
herewith constitutes or shall be deemed (i) a waiver of, or consent by Agent or
any Lender to, any default or event of default which may exist or hereafter
occur under any of the Loan Documents, (ii) a waiver by Agent or any Lender of
any of Borrowers’ obligations under the Loan Documents, or (iii) a waiver by
Agent or any Lender of any rights, offsets, claims, or other causes of action
that Agent and the Lenders may have against any Borrower.

 
2

--------------------------------------------------------------------------------

 





Section 2.6                                No Defenses.  Each Borrower, by its
execution of this Agreement, hereby declares that it has no set-offs,
counterclaims, defenses or other causes of action against Agent or any Lender
arising out of the Loan or any Loan Document; and, to the extent any such
setoffs, counterclaims, defenses or other causes of action may exist, whether
known or unknown, such items are hereby waived by each Borrower.


Section 2.7                                Counterparts.  This Agreement may be
executed in several counterparts, all of which are identical, each of which
shall be deemed an original, and all of which counterparts together shall
constitute one and the same instrument, it being understood and agreed that the
signature pages may be detached from one or more of such counterparts and
combined with the signature pages from any other counterpart in order that one
or more fully executed originals may be assembled.


Section 2.8                                Choice of Law.  THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF OHIO,
EXCEPT TO THE EXTENT FEDERAL LAWS PREEMPT THE LAWS OF THE STATE OF OHIO.


Section 2.9                                Entire Agreement.  This Agreement,
together with the other Loan Documents, contain the entire agreements between
the parties relating to the subject matter hereof and thereof.  This Agreement
and the other Loan Documents may be amended, revised, waived, discharged,
released or terminated only by a written instrument or instruments, executed by
the party against which enforcement of the amendment, revision, waiver,
discharge, release or termination is asserted.  Any alleged amendment, revision,
waiver, discharge, release or termination which is not so documented shall not
be effective as to any party.


THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES RELATED TO THE SUBJECT MATTER HEREIN CONTAINED AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.


THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.




[END OF TEXT; SIGNATURE AND NOTARY BLOCKS ON FOLLOWING PAGES]



 
3

--------------------------------------------------------------------------------

 

EXECUTED AND EFFECTIVE as of the date set forth above.


AGENT:


KEYBANK NATIONAL ASSOCIATION,
a national banking association,
as agent for itself and the other Lenders


By:_/s/ Joe Shober__________________________
Name:  Joe Shober
Title:    Vice President


LENDERS:


KEYBANK NATIONAL ASSOCIATION,
a national banking association


By:_/s/  Joe Shober___________________________
Name: Joe Shober
Title:   Vice President
 
COLFIN MERIT FUNDING, LLC,
                                                                                                 
a Delaware limited liability company
                                                                                                 
By:_/s/  Mark M. Hedstrom_____________________
Name: Mark M. Hedstrom
Title:   Vice President

 
4

--------------------------------------------------------------------------------

 

BORROWERS:




EMERIHRT ROANOKE LLC, a Delaware limited liability company
 
 
By:
Emeritus Corporation, a Washington corporation, its sole member

 
By: /s/ Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development






EMERIHRT CREEKVIEW LLC, a Delaware limited liability company


 
By:
Emeritus Corporation, a Washington corporation, its sole member

 
By: /s/ Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development


 


 
EMERICHIP STOCKTON LLC, a Delaware limited liability company
 
 
By:
Emeritus Corporation, a Washington corporation, its sole member

 
By: /s/ Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development

 
5

--------------------------------------------------------------------------------

 



EMERIHRT GREENSBORO LLC, a Delaware limited liability company
 
 
By:
Emeritus Corporation, a Washington corporation, its sole member

 
By: /s/ Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development


 
EMERIHRT HARRISBURG LLC, a Delaware limited liability company
 
 
By:
Emeritus Corporation, a Washington corporation, its sole member

 
By: /s/ Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development


 
EMERICHIP PHOENIX LLC, a Delaware limited liability company
 
 
By:
Emeritus Corporation, a Washington corporation, its sole member

 
By: /s/ Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development


EMERIHRT RAVENNA LLC, a Delaware limited liability company
 
 
By:
Emeritus Corporation, a Washington corporation, its sole member

 
By: /s/ Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development

 
6

--------------------------------------------------------------------------------

 





PHNTUS LO JOLIET SCU LLC, a Delaware limited liability company
 
 
By:
Emeritus Corporation, a Washington corporation, its sole member

 
By: /s/ Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development




 
EMERIHRT MEDICAL CENTER LP, a Delaware limited partnership
 
 
By:
ESC G.P. II, Inc., a Washington corporation, its general partner

 
By: /s/ Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development

 
7

--------------------------------------------------------------------------------

 
